Interlocutory judgment entered in favor of the plaintiff unanimously reversed on the law and on the facts, with costs to the appellant, and the complaint is dismissed, with costs. The plaintiff was awarded a judgment on its first cause of action for damages predicated upon an alleged breach of a written agreement, pursuant to which the plaintiff claimed that it was the exclusive distributor of the defendant’s product. Even if we recognize the letter dated August 3, 1950 as a valid contract and interpret it in a light most favorable to the plaintiff, it would still be no more than an agreement of indefinite duration and, therefore, terminable at will. Since the defendant *720gave notice of - termination in August, 1954, no action for damages for breach of that contract for any period subsequent thereto may be maintained. (See Rubin v. Dairymen’s League Co-op Assn., 284 N. Y. 32, 38; Winslow v. Mayo, 123 App. Div. 758, 762, affd. 195 N. Y. 551; Outerbridge v. Campbell, 87 App. Div. 597.) Settle order on notice. Concur — Botein, P. J., Rabin, M. M. Frank, Valente and Stevens, JJ.